Appellant was convicted of theft. Complaint was filed by Albert Maverick against appellant on the 13th of March, 1917. Information was also filed predicated on that complaint. Both seemed to be insufficient and on the 11th of May another complaint was filed, and on the 12th of May information based on that complaint was presented to the court.
Appellant claimed the right under the statute to have two days in which to prepare written pleadings. The court signed the bill of exception with the statement that the complaint had been filed six days before the trial. The bill of exception also recites the fact that the last complaint and information were filed as substitutes for the former; but he had not been arrested under the complaint filed on May 11th and the court forced him to trial over his protest.
The statute provides that an accused shall have two days in which to prepare his written pleading. When the first complaint and information were dismissed appellant was no longer held by virtue of those pleadings; and as he had not been arrested subsequently he had the right to claim the two days when put on trial. The fact that the complaint was filed six days before would have no effect as to this right. Cases bearing upon this question will be found collated in Vernon's C.C.P., p. 297, the article being 578. Under this article there are a great number of authorities collated.
The judgment will be reversed and the cause remanded.
Reversed and remanded. *Page 129